                         UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF NEW MEXICO


In re:
ROMAN CATHOLIC CHURCH OF THE                                    Chapter 11
ARCHDIOCESE OF SANTA FE, a New Mexico
Corporation sole,                                               Case No. 18-13027-t11


               Debtor-in Possession.

            APPLICATION FOR ADMISSION OF ATTORNEY PRO HAC VICE

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

       I, Joseph A. Blumel, III, hereby apply to the Court, pursuant to Local Rule 9010-1(c), for

permission to appear and participate pro hac vice in the above-captioned Chapter 11 case on behalf

of victims of sexual abuse perpetrated by priests and employees of the Roman Catholic Church of

the Archdiocese of Santa Fe, a New Mexico corporation sole and the Debtor herein.

       In support of this application, I hereby certify that:

       1.   I am a member in good standing of the state bars of Washington, Idaho, and Oregon.

       2. I have read and am familiar with the Court’s local rules.

       3. I have associated with a resident member of the bar of this Court.

       Based upon the foregoing, I respectfully request that the Court enter the Order Admitting

Attorney Pro Hac Vice submitted contemporaneously herewith.

                                               Respectfully submitted

                                                /s/ Joseph A. Blumel, III         i
                                               Joseph A. Blumel, III
                                               LAW OFFICE OF JOSEPH A. BLUMEL III, P.S.
                                               4407 N. Division Street, Suite 900
                                               Spokane, WA 99207
                                               (509) 487-1651
                                               Fax: (509) 483-5016
                                               joseph@blumellaw.com


Case 18-13027-t11        Doc 173       Filed 05/09/19     Entered 05/09/19 10:52:47 Page
                                                                                     Page 1 of 2
                                             -and-

                                              /s/ Carlos E. Sedillo
                                             Carlos E. Sedillo
                                             FADDUOL, CLUFF, HARDY & CONAWAY, P.C.
                                             3301 San Mateo Boulevard NE
                                             Albuquerque, New Mexico 87110
                                             (505) 243-6045
                                             Fax: (505) 243-6642
                                             csedillo@fchclaw.com


                                      CERTIFICATE OF SERVICE

        I hereby certify that on May 9, 2019, in accordance with NM LBR 9036-1 and Fed. R. Civ.
P. 5(b)(3), a true copy of the foregoing was served via the Court’s CM/ECF notification facilities
to those parties who are registered CM/ECF participants in this case.


/s/ Joseph A. Blumel, III




Case 18-13027-t11           Doc 173   Filed 05/09/19   Entered 05/09/19 10:52:47 Page
                                                                                  Page 2 of 2
